 In the Matter Of CONTINENTAL OIL COMPANYandOIL WORKERS INTER-NATIONAL UNION-CIOCase No. 16-R-818DECISIONANDORDER SETTING ASIDE RUN-OFF ELECTIONSeptember 11, 1944On May 2 and 3,,1944, pursuant to the Decision,and Direction ofElection issued by the Board herein on April 10, 1944,1 an election bysecret ballot was conducted under the direction and supervision of theRegional Director for the Sixteenth Region (Fort Worth, Texas).Upon the conclusion of the election, a Tally of Ballots was furnishedthe parties in accordance with the Rules and Regulations of the Board.As to the balloting and its results, the tally showed as follows :Approximate number of eligible voters______________________ 1121Valid votes counted________________________________________883Votes cast for Oil Workers International Union-CIO ---------- 423Votes cast for Independent Oil Workers Union of PoncaCity,Oklahoma----------------------------------------- 391Votes cast for Ponca City Metal Trades Council--------------59Votes cast for none________________________________________10Pursuant to the Rules and Regulations of the Board, a run-off elec-tion by secret ballot was conducted on May 9 and 10, 1944, under thedirection and supervision of the Regional Director.Upon the con-clusion of the run-off election, a Tally of Ballots was again furnishedthe parties in accordance with the above-mentioned Rules and Regu-lations.As to the balloting in the run-off election and its results, the tallyshowed as follows :Approximate number of eligible voters______________________, 1119Valid votes counted________________________________________970Votes cast for Oil Workers International Union-CIO ---------482Votes cast for Independent Oil Workers Union of PoncaCity,Oklahoma----------------------------------------`-488Challenged ballots__________________________________-----------------------------------------21 55 N. L. R. B. 1157.58 N. L. R. B , No. 33.169 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 12, 1944, Oil Workers International Union-CIO, hereincalled the C. I. 0., filed'Objections to the run-off election.On June 13,1944, following an investigation, the Regional Director issued a Reporton the Objections to the run-off election, in which he found that theObjections raised no substantial and material issues and recommendedthat they be dismissed.Thereafter, the C. I. O. filed Exceptions tothe Report, and Continental Oil Company, herein called the Company,filed a Response to the C. I. O.'s Objections.On July 11, 1944, pur-suant to the Board's direction, the Regional Director issued a Supple-mental Report on the Objections to the run-off election.None of theparties has taken exception to this report.Upon the entire record in the case, including the Objections filed bythe C. I. O., the Report on Objections, the Exceptions of the C. I. O.thereto, the Company's Response to the Objections, the SupplementalReport on Objections, and the record previously made, the Boardmakes the following :FINDINGS OF FACTThe C. I. O.'s Objections to the run-off election alleged in substance(1) that the Company interfered with, restrained, and coerced its em-ployees in the exercise of their free choice to select a collective bargain-ing representative by directing and encouraging them to vote; conduct-ing them to the polls; posting notices in the plant indicating that theCompany favored Independent Oil Workers Union of Ponca City,Oklahoma, herein called the Independent; making disparaging re-marks about the C. I. 0.; and instructing certain employees to voteon company tune while denying this privilege to other employees, and(2), that the Company and the Independent submitted an applicationfor a wage increase to the Regional Office of the National War LaborBoard, herein called the W. L. B., about 1 month prior to the election,and that the day before the run off election, the W. L. B., in contra-vention of its rules, gave notice that the increase had been approved,which notice was conveyed by the Company and the Independent toall the employees prior to the run-off election.We need not pass upon the C. I. O.'s first objection to the run-offelection, since we are of the opinion that the second objection, stand-ing alone, provides ample ground for setting aside that election.Theessential facts forming the basis for the C. I. O.'s second objection arenot in dispute.On March 25, 1944, the Company and the Independent made jointapplication to the W. L. B. seeking its approval of a wage increase foremployees in four departments of the Company's plant.On May 4,1944, the W. L. B. mailed a letter of ruling to the Company and theIndependent,- approving the increase.Notice of the ruling was re- CONTINENTAL OIL COMPANY171ceived by the Company and the Independent on or before May 8, 1944,the day before the run-off election.A single copy of the ruling,wasposted by the Independent on May 8, between the hours of 11 a. m. and12 noon, on a bulletin board inside the main gate of the plant providedfor the Independent by the Company.Since the Company's three shifts begin at 7 a. in., 3 p. m., and 11p.m., it is likely that employees on all three shifts learned of theW. L. B.'s approval of the wage increase for employees in the four de-partments prior to the run-oft election.The likelihood that a great(lumber of employees acquired this knowledge prior to the run-off elec-tion is indicated by the fact that the Independent caused to be printedin the May S edition of a Ponca City daily newspaper, which is cir-culated after 4 p. in., a notice concerning the W. L. B. action.Thisnotice was not limited in its appeal to employees entitled to the wageincrease, but proclaimed that additional applications for wage in-creases for employees in all other departments of the Company were,pending before the W. L. B., and stated "You should vote for the In-dependent Union in tomorrow's election to insure that, you will getthese wage increases as the Board acts upon our applications."On May 8, the 11r. L. B. sent a telegram to the Company and theIndependent which: read us follows :LETTER OF RULING DATED MAY 4, 1944, ON JOINTVOLUNTARY APPLICATION FOR APPROVAL WAGE-ADJUSTMENTS FILED BY CONTINENTAL OIL COM-PANY and INDEPENDENT OIL WORKERS UNION OFOKLAHOMA, PONCA CITY, OKLAHOMA, CASE NUM-BER 8-13,055 RELEASED IN ERROR. THEREFORERULING IS HEREBY STAYED AND OF NO FORCE OREFFECT UNTIL FURTHER NOTICE. FINAL RULINGWILL BE ISSUED WHEN CERTIFIED COLLECTIVEBARGAINING AGENT TO REPRESENT EMPLOYEESHAS BEEN DETERMINED THROUGH ELECTION.The telegram was posted on the bulletin board by the Independentbetween 7:30 and 8:30 p. M. in the evening of May 8, immediatelybelow the copy of the W. L. B. ruling approving the wage increase.The above posting of the telegram was clearly too late to come tothe direct attention of first shift employees prior to the run-off elec-tion.The first shift had finished work at 3 p. in., and, inasmuch asballoting was commenced at 6 a. rn. the next day at a polling placenot on con-ipany property, many employees on that shift who were-cognizant of the W. L. B. ruling could have voted prior to going towork completely unaware of the contents of the May 8 telegram.Moreover, it is doubtful whether knowledge of the telegram dissi- 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDpated the effects of the premature release of the W. L. B. ruling, sincethe telegram may be interpreted as implying ,that final approval ofthe wage increase was merely being stayed until the conclusion of therun-off election.It is virtually impossible to ascertain the full effects upon the em-ployees' free exercise of the right to select a collective bargaining rep-resentative of the W. L. B.'s announcement just prior to the run-offelection that it had approved the wage increase. In the present periodof fixed wage ceilings, with resultant limitations imposed upon one ofthe most effective appeals which a labor organization can make toemployees during an organizing campaign, namely, the promise ofbetter wages, we conclude that the announcement indicating the ap-proval of the joint wage increase application of the Independent andthe Company, prevented a free choice by the employees.2We shall, therefore, sustain the C. I. O.'s Objection as to the pre-mature release and posting of the W. L. B. ruling approving the wageincrease, and we shall set aside the run-off election held on May 9 and10, 1944.When the Regional Director shall advise us that the timeis appropriate, we shall direct that a new election be held among theCompany's employees.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby vacates and sets aside the run-off electionheld in this proceeding on May 9, and 10, 1944, and the results thereof.MR. GERARD D. REILLY, concurring specially :I am inclined to agree that-the announcement of a wage increase ortalmost the eve of the election may very likely have affected the result,and hence the proper remedy is to set it aside. I am, however, some-what disturbed by the text of the majority opinion, as I believe it maytend to confuse the body of law relating to circumstances under whichelections may be invalidated.It is not a novel thing to set aside elections when employers givewage increases just prior to the polling, since a reasonable inferencemay be drawn that an increase in compensation under those circum-stances is a broad hint to the employees that they can get along aswell or better without the petitioning union as their representative.8We note that the concurring opinion herein construes our decision as establishing "theproposition that unions, whose success in all election is attributable in whole or in part tocampaign arguments which this Board deems to run counterto public policy,will hence-forth lie deprived of the fruits of their misdeeds"We do not so view the decision.Wherewe are asked to invalidate elections held under the auspices of this Board our only consider-ation derives from the Act which calls for freedom of choice by employees of their collectivebargaining representatives.Elements, regardless of their source or of their truth orfalsity,which,in the experienced judgment of the Board,make impossible an impartialtest, are grounds for the invalidation of an election. CONTINENTAL OIL COMPANY173The granting of a wage increase at such a time has been deemed tobe the kind of interference with self-organization which is prohibitedby Section 8 (1) of the Act,1 and, consequently, such interference is a,ground for setting aside an election.In the instant case, however, no contention is made by any of thepartieswith regard to the propriety of a tentative wage increasegranted by.the Company in March which was subsequently the subjectof a joint application for approval by the Company and the Inde-pendent.In other words, so far as this record shows, the Companyhere did nothing in derogation of the National Labor Relations Act;it was the mere accident of a delay incidental to National War LaborBoard proceedings which caused the news of approval of the wageincrease to be known at a time when it might have affected the resultof the election.It would appear, therefore, that the rationale of themajority opinion is that any administrative action taken by theNational War Labor Board which tends to defeat the policies of theNational Labor Relations Act should not be given effect.I have no objection to this Board embarking on such a course, butit would seem to be incumbent upon us then to vindicate the Act fromeven more serious impairment by the line of authority which theNationalWar Labor Board developed in theChicago Transformercase under which the whole principle of majority rule embodied inthe National Labor Relations Act has been jeopardized by allowingunions which fail to retain majorities at the end of collective bar-gaining contracts to retain their status as exclusive bargaining agents?I find some difficulty, however, in believing that this is the theoryupon which the majority decision rests. It will be noted that theannouncement of the wage increase Which was presumed to haveinfluenced the result of the election was made to the employees, notby the National War Labor Board nor by the employer, but by thecompeting union. If we are to set- aside this election because thestatement made by the competing union, though true, was sharppractice, inasmuch as it was circulated to discredit the opposing union,it would seem,a fortiori,that the election should have been set asideif the announcement were false.To view the case otherwise wouldmean that we are penalizing unions whose campaign literature, thoughcontrary to our views of public policy, is, nevertheless, true, and yetignoring campaign literature which does violence not only to publicpolicy but the truth. Since I cannot impute such an untenable doctrineto the reasoning of the majority of the Board, I must therefore con-1See, eg, Matter of Bear Brand HosieryCo.,40 N L.R. B. 323, 334,enf'd, 131 F. (2d)731 (C C.A. 7) ; Matter of American OitCo, 41 N L R B 1105'SeeMatter of Chicago Transformer Corp.,14 War Labor Rep. 666, and 15 L R. R.(dissent of W. L. B. Industry Members) ;Matter of J. S. Bache Co.,15War Labor Rep.5S1 ;Matter of Pston,eter LogCorp., 16 War Labor Rep. 137. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDelude that this case stands for the proposition that unions, whosesuccess in an election is attributable in whole or in part to campaignarguments which this Board deems to run counter to public policy,will henceforth be deprived of the fruits of their misdeeds. If thisis indeed the case, then I think the majority opinion inCurtiss-WrightCorporation 3should be overruled.In that case, the successful union in its publications appealed forvotes on ground which would have frustrated the orders, rules andpolicies established by the President of the United States in the fur-therance of the prosecution of the war.While the Board deploredsuch conduct, a majority of the membership nevertheless refused toset aside the election, stating :"... The difficulty we perceive in refusing to declare by cer-tificate the results of the uncoerced balloting in these proceeding'sis that the employees who have freely selected a representativewould be disfranchised under the guise of penalizing the officialsof a labor organization for their own reprehensible conduct."Clearly, the instant case represents a radical departure from thattheory and would seem to be in line with the view expressed in thedissenting opinion that this Board possesses a power during thependency of a representation case to prevent the parties thereto fromcreating an atmosphere which tends, to bring the proceedings intocontempt and ridicule, even, though no unfair tabor practice has beencommitted.3Matter of Curtiss-Wright Corporation,et al.,43 N. LR. B. 795.[Seeinfra,58 N. L. R. B. 333 for Supplemental Decision and Direc-tion of Second Run-Off Election.]